Case 4:18-cv-03025 Document 22 Filed on 05/15/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,

Plaintiff,

v.

SHAWN MCKEAN
Defendant.

 

 

Newer Smee Nee Nn” Smee” See See” “nee Smet” ere”

Civil Action Case No.4:18-cv-03025

ORDER ON STIPULATION OF DISMISSAL

THIS CAUSE came before the Court upon the Parties’ Stipulation to Dismiss all Plaintiff

Malibu Media, LLC’s and Defendant Shawn McKean’s claims against each other with prejudice,

and the Court being duly advised in the prer

ORDER AND ADJUDGE:

rises does hereby:

1, All Plaintiff's and Defendant’s claims against each other are hereby dismissed with

prejudice.

2. Each party shall bear its own atto

rneys’ fees and costs.

3. This case is closed for administrative purposes.

SO ORDERED this (5 day of [A Aw , 2019.

 

 

 

 
